[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CLARIFICATION
On August 22, 1997, the plaintiff filed a motion "to strikethe Defendant's Executive Vehicle Leasing Corp., Special Defenses as found in their [sic] Answer dated July 22, 1997. . . ." (Emphasis added.) At the conclusion of the motion, the plaintiff "request[ed] the court to grant the Plaintiff's Motion to Strike the defendant's, Executive Vehicle LeasingCorp., special defenses dated July 22, 1997."  (Emphasis added.) The court granted the motion as to counts 1 and 2, only.
BY THE COURT
Bruce L. LevinJudge of the Superior Court
CT Page 11508